Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
	Applicant is correct in that claim 5 had been cancelled.

			                         REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 2-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al (US 2015/0290858 A1) in view of Yamane et al (US 7,067,611).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that none of the cited reference, including Yamane et al, discloses claimed 800 ppm to 3,000 ppm of a phosphorus compound contained in a polyglycolic acid.
Yamane et al teach employing a phosphate in an amount of 0.005 to 1 part by weight (about 50-10,000 ppm) per 100 part by weight of the polyglycolic acid in order to improve the melt stability of the polyglycolic acid at col. 12, line 52 to col. 14, line 45,  Yamane et al in Okura et al would be obvious since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05
	Applicant further asserts unexpected results by comparing a Comparative Example 2 and Example 1 as well as Comparative example 3 and Example 2.
 Although a crushing strength of the Example 1 is superior to that of the Comparative Example 2, the crushing strength of 57.2 kN for the Comparative Example 2 would meet even the recited crushing strength of 40 kN of claim 3 as well as the recited thickness of claim 4.  Thus, the asserted superior property would lack probative value, especially Okura et al teach a strength tolerating a load of 58,800 to 196,000N even at a temperature of 100oC in [0052] which would be expected to meet the instantly recited crushing strength of 40 kN or greater in a crushing test at a low temperature of 23oC of claim 3 as well as the recited thickness reduction of claim 4.
Evidence of unexpected results can be used to rebut a prima facie case of obviousness.  Because compounds (a composition in this case) normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An applicant must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 
Although the Comparative Example 3 has yielded a crushing strength of 33.3 kN which is inferior to that of the Example 2, it is unclear whether such result is due to an amount of the phosphorus compound or a melt viscosity of the polyglycolic acid (340 Pa·s for the Example 2 vs. 1155 Pa·s for the Comparative Example 3) or both.  Note that Yamane et al teach a polyglycolic acid having a weight average molecular weight of 245,000 and a melt viscosity of 500 Pa·s at a temperature of 240oC and a shear rate of 122 sec-1 in table 2 (example 4) which would meet the instant polyglycolic acid as well as falling within scope of Okura et al.
Further, Comparative Example 1 comprising a polyglycolic acid having a melt viscosity of 920 Pa·s taught in [0095] of Okura et al and 200 ppm of the phosphorus compound has yielded the crushing strength superior to all inventive Examples although a rate of decrease in thickness is lower.  None of claims recites the asserted combination of the crushing strength of 40 kN or greater of the claim 3 and the rate of decrease in thickness being 0.03 mm/h to 0.3 mm/h of the claim 4.
Even assuming the comparison of the Comparative Example 3 and the Example 2 would have probative value, scope of claims is broader than showing.  
Also, note that the inventive Examples utilize Mw of 194,000-226,000 having the melt viscosity of 326 to 640 Pa·s as opposed to claimed Mw of 150,000-300,000 which would be expected to yield the melt viscosity other than the 326 to 640 Pa·s. 
the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al (US 2015/0290858 A1) in view of Yamane et al (US 7,067,611) as applied to claims 2-4, 6 and 8-10 above, and further in view of JP 2015-108281 (June 11, 2015) used for a date purpose and its equivalent US 2016/029407 A1 (Oct. 13, 2016) to Takahashi et al as the English translation.
Rejection is maintained for reasons of the record with the above responses.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 11, 2022                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762